NOTE: This order is nonprecedential
United States Court of Appea|s for the Federa| Circuit
2010-7059
DAV|D C. CORSON, 4
Claimant-Appe||ant,
v.
ER|C K. SHlNSEKl, Secretary of Veterans Affairs,
Respondent-Appe||ee_
Appea| from the United States Court of Appea|s for Veterans Claims .
in case no. 08-2573, Judge Alan G. `Lance, Sr.
ON lVlOTlON
Before GAJARSA, Circuit Judge.
0 R D E R
David C. Corson moves for leave to file a corrected opening brief. Corson also
moves to "subpoena the record" and submits two motions to admit additional evidence
into the record The Secretary of Veterans Affairs responds.
The Secretary states that the documents Corson seeks to admit as additional
evidence are already part of the record on review and thus it is not necessary to admit
them into the record.
Upon consideration thereof,
l'l' lS ORDERED THAT:
(1) Corson's motion for leave to file a corrected informal brief is granted and
the brief is accepted for filing.
(2) Corson's additional motions are denied

|"lAY182j]_]{]j
Date
cc: David C. Corson
Wi|liam P. Rayel, Esq.
s8
2010-7059 - 2 -
FOR THE COURT
ls/ Jan Horbalyo
Jan Horba|y
C|erk
_ F
“~*»ne2'iE"ié.~‘§Fi?r.rliv°“
HAY 1 8 2010
JAN HORBALY
- GLUK